      Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 1 of 8 Page ID #1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

SCOTT MCREAKEN and                    )
ANTHONY TOLIVER                       )
                                      )
       Plaintiffs,                    )
                                      )
       v.                             )                     Case No: 21-cv-584
                                      )
ILLINOIS DEPARTMENT OF CORRECTIONS, )                       Judge
OFFICER NEIL KELLERMAN, Star #10449   )
OFFICER LUKE HICKS, Star #9421,       )
LIEUTENANT KEITH HUBLER, Star #12102, )
SERGEANT BRADLEY DEDECKER,            )
Star #3646, and MAJOR DEREK CLELAND,  )
Star #692                             )
                                      )
       Defendants.                    )                     JURY TRIAL DEMANDED

                                         COMPLAINT

       NOW COMES Plaintiffs, SCOTT MCREAKEN and ANTHONY TOLIVER, by and

through counsel, Jared S. Kosoglad, P.C., complaining of the Defendants, the Illinois

Department of Corrections, Officer Neil Kellerman, Star #10449, Officer Luke Hicks, Star

#9421, Lieutenant Keith Hubler, Star #12102, Sergeant Bradley Dedecker, Star #2646, Major

Derek Cleland, Star #692 and states as follows:

                                      INTRODUCTION

   1. This is a civil action seeking damages against defendants for committing acts under color

       of law that deprived Plaintiff of rights secured by the Constitution and laws of the United

       States.




                                                  1
  Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 2 of 8 Page ID #2




                                    JURISDICTION

2. The jurisdiction of this Court is invoked pursuant to the judicial code 28 U.S.C. § 1331

   and 1343 (a); the Constitution of the United States; and pendent jurisdiction as provided

   under 28 U.S.C. § 1367(a).

                                        PARTIES

3. PLAINTIFF Scott McReaken is a citizen of the United States of America, who is

   currently an inmate at Pontiac Correctional Center, Pontiac, Illinois.

4. PLAINTIFF Anthony Toliver is a citizen of the United States of America, who is

   currently an inmate at Joliet Treatment Center in Joliet, Illinois.

5. DEFENDANTS Neil Kellerman, Star #10449, is a correctional officer at Pinckneyville

   Correctional Center. Defendant was at the time of this occurrence, a duly licensed officer

   with the Illinois Department of Corrections. At all times relevant to this Complaint,

   Defendant acted under color of law and within the scope of their employment with the

   Illinois Department of Corrections. They are sued in their individual capacity.

6. DEFENDANT Luke Hicks, Star #9421, is a correctional officer at Pinckneyville

   Correctional Center. Defendant was at the time of this occurrence, a duly licensed officer

   with the Illinois Department of Corrections. At all times relevant to this Complaint,

   Defendant acted under color of law and within the scope of their employment with the

   Illinois Department of Corrections. They are sued in their individual capacity.

7. DEFENDANT Keith Hubler, Star #12102, is a lieutenant at Pinckneyville Correctional

   Center. Defendant was at the time of this occurrence, a duly licensed officer with the

   Illinois Department of Corrections. At all times relevant to this Complaint, Defendant




                                             2
  Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 3 of 8 Page ID #3




   acted under color of law and within the scope of their employment with the Illinois

   Department of Corrections. They are sued in their individual capacity.

8. DEFENDANT Bradley Dedecker, Star #3646, is a sergeant at Pinckneyville Correctional

   Center. Defendant was at the time of this occurrence, a duly licensed officer with the

   Illinois Department of Corrections. At all times relevant to this Complaint, Defendant

   acted under color of law and within the scope of their employment with the Illinois

   Department of Corrections. They are sued in their individual capacity.

9. DEFENDANT Derek Cleland, Star #692, is a major at Pinckneyville Correctional

   Center. Defendant was at the time of this occurrence, a duly licensed officer with the

   Illinois Department of Corrections. At all times relevant to this Complaint, Defendant

   acted under color of law and within the scope of their employment with the Illinois

   Department of Corrections. They are sued in their individual capacity.

10. DEFENDANT Illinois Department of Corrections is an entity of the State of Illinois.

   Defendant maintains jail facilities thorughout the state, including Pinckneyville

   Correctional Center and is responsible for the administration of Pinckneyville

   Correctional Center.

                                  FACTUAL ALLEGATIONS

11. Plaintiffs adopt and re-allege the above paragraphs as though fully set forth herein.

12. Plaintiff McReaken got into a verbal argument with Defendant Kellerman when Plaintiff

   McReaken asked to be taken off crisis watch while at Pinckneyville Correctional Center.

13. Defendant Kellerman gave Plaintiff McReaken a few empty trays over the next two

   days, depriving McReaken of food.




                                             3
  Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 4 of 8 Page ID #4




14. On November 7, 2019, at around 10:00 a.m., Defendants Hicks, Hubler, Dedecker and

   Cleland opened the shower and attacked Plaintiff McReaken.

15. During the attack on McReaken in the shower, Defendants Hicks, Hubler, Dedecker and

   Cleland used excessive and unnecessary force and each failed to intervene in the

   misconduct of the others despite having the opportunity to do so.

16. Back in his cell, Defendant Kellerman then deployed excessive and unnecessary force

   against Plaintiff McReaken by punching him without any lawful justification.

17. On November 7, 2019, after the altercation with Plaintiff McReaken, Plaintiff Toliver

   had a disagreement with Defendants about how many blankets he was allowed to have in

   his cell at Pinckneyville Correctional Center.

18. Plaintiff Toliver was attacked in the shower by Defendants Kellerman, Hicks, Hubler,

   Dedecker.

19. During the attack on Toliver in the shower, Defendants Kellerman, Hicks, Hubler, and

   Dedecker used excessive and unnecessary force and each failed to intervene in the

   misconduct of the others despite having the opportunity to do so.

20. Plaintiff Toliver was moved back to his cell and all items including but not limited to the

   mattress were removed.

21. Right before the shift change, the items were returned.

22. Despite the obvious need for medical attention as a result of their attack and Defendants’

   subjective awareness of the need for medical attention, Defendants delayed medical

   attention to Plaintiffs, causing them pain and suffering.




                                             4
  Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 5 of 8 Page ID #5




23. Plaintiff McReaken suffered hearing loss and Plaintiff Toliver suffered a broken wrist

   and nasal bone as a result of the Defendants’ unlawful use of force. Both Plaintiffs also

   suffered other physical injuries.

24. As a direct and proximate result of the excessive force, denial of medical care, and failure

   to intervene, Plaintiffs suffered physical injuries, severe pain and suffering, anguish and

   humiliation, and fear.

               COUNT I: Excessive Force – Cruel and Unusual Punishment
       Against Defendants Kellerman, Hicks, Hubler, Dedecker, and Cleland

25. Plaintiffs adopt and re-allege the above paragraphs as though fully set forth herein.

26. As described in the preceding paragraphs, the conduct of the Defendant Officers, acting

   under the color of law, constituted excessive force and cruel and unusual punishment in

   violation of the Fourth and Eighth Amendment to the United States Constitution, and 42

   U.S.C. § 1983.

27. The misconduct described in this count was objectively unreasonable and was undertaken

   intentionally with willful indifference to Plaintiffs’ constitutional rights.

28. As a proximate result of the above-detailed actions of Defendants, Plaintiffs were injured,

   including severe pain, injury, mental suffering, anguish and humiliation, and fear.

WHEREFORE, Plaintiff demands judgment against Defendants for compensatory damages,

punitive damages, the costs of this action and attorneys’ fees, and any such other and further

relief as this Court deems equitable and just.

              COUNT II: 42 U.S.C. § 1983 – Denial of Medical Care
       Against Defendants Kellerman, Hicks, Hubler, Dedecker, and Cleland

29. Plaintiffs adopt and re-allege the above paragraphs as though fully set forth herein.




                                              5
  Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 6 of 8 Page ID #6




30. Defendants were subjectively aware of the objectively serious medical problems suffered

   by Plaintiffs.

31. Defendants intentionally and with reckless indifference denied Plaintiffs’ care in part to

   cover up for their unlawful use of force.

32. The misconduct described in the Count was undertaken with malice, willfulness, and

   reckless indifference to the rights of Plaintiffs and others.

33. As a proximate result of the above-detailed actions of Defendants, Plaintiff was injured,

   including severe pain, injury, mental suffering, anguish and humiliation, and fear.

WHEREFORE, Plaintiffs demand judgment against Defendants for compensatory damages,

punitive damages, the costs of this action and attorneys’ fees, and any such other and further

relief as this Court deems equitable and just.

               COUNT III: 42 U.S.C. § 1983 – Failure to Intervene
       Against Defendants Kellerman, Hicks, Hubler, Dedecker, and Cleland

34. Plaintiff adopts and re-alleges the above paragraphs as though fully set forth herein.

35. Despite the opportunity to do so, Defendants failed to intervene in the misconduct of each

   other when Plaintiffs were attacked, denied medical care, and retaliated against for their

   complaints about the conditions of their confinement on November 7, 2019.

36. The misconduct described in the Count was undertaken with malice, willfulness, and

   reckless indifference to the rights of others.

37. As a proximate result of the above-detailed actions of Defendants, Plaintiff was injured,

   including severe pain, injury, mental suffering, anguish and humiliation, and fear.

WHEREFORE, Plaintiffs demand judgment against Defendants for compensatory damages,

punitive damages, the costs of this action and attorneys’ fees, and any such other and further

relief as this Court deems equitable and just.



                                               6
    Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 7 of 8 Page ID #7




                      COUNT IV: 42 U.S.C. § 1983 – Retaliation
         Against Defendants Kellerman, Hicks, Hubler, Dedecker, and Cleland

  38. Plaintiffs adopt and re-allege the above paragraphs as though fully set forth herein.

  39. Plaintiffs have a constitutional right to complain about the conditions of their

     confinement.

  40. Defendants intentionally used unnecessary and unreasonable force in violation of the

     Fourth and Eighth Amendments.

  41. Plaintiffs’ protected speech was a reason that Defendants used unlawful and unnecessary

     force against Plaintiffs.

  42. Defendants’ use of force in retaliation for complaints about their conditions of

     confinement would be likely to deter an average person in Plaintiffs’ circumstances from

     engaging in similar protected speech about the conditions of confinement.

  43. The misconduct described in the Count was undertaken with malice, willfulness, and

     reckless indifference to the rights of Plaintiffs and others.

  44. As a proximate result of the above-detailed actions of Defendants, Plaintiff was injured,

     including severe pain, injury, mental suffering, anguish and humiliation, and fear.

  WHEREFORE, Plaintiffs demand judgment against Defendants for compensatory damages,

  punitive damages, the costs of this action and attorneys’ fees, and any such other and further

  relief as this Court deems equitable and just.



PLAINTIFF DEMANDS TRIAL BY JURY.




                                                7
Case 3:21-cv-00584 Document 1 Filed 06/14/21 Page 8 of 8 Page ID #8




                              Respectfully Submitted,

                              SCOTT MCREAKEN

                              ANTHONY TOLIVER

                              By: /s/ Jared Kosoglad____
                              Plaintiff’s Attorney
                              Jared S. Kosoglad, P.C.
                              223 W. Jackson, Suite 200
                              Chicago, IL 60606
                              T: 312-513-6000
                              E: jared@jaredlaw.com




                                 8
